UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-21855 Stewardship Financial Corporation (Exact name of registrant as specified in its charter) New Jersey 22-3351447 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 630 Godwin Avenue, Midland Park,NJ (Address of principal executive offices) (Zip Code) (201)444-7100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by a checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The number of shares outstanding, net of treasury stock, of the Issuer’s Common Stock, no par value, as of August 8, 2011 was 5,855,047. Stewardship Financial Corporation INDEX PAGE NUMBER PART I-FINANCIAL INFORMATION ITEM 1-FINANCIAL STATEMENTS Consolidated Statements of Financial Conditionat June 30, 2011 and December 31, 2010 (Unaudited) 1 Consolidated Statements of Income for the Three and Six Months ended June 30, 2011 and 2010 (Unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity forthe Six Months ended June 30, 2011 and 2010 (Unaudited) 3 Consolidated Statements of Comprehensive Income for the Three and Six Months ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2011 and 2010 (Unaudited) 5 - 6 Notes to Consolidated Financial Statements (Unaudited) 7 - 17 ITEM 2-MANAGEMENT’S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OFPERATIONS 18 - 24 ITEM 3 -QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4 -CONTROLS AND PROCEDURES 25 PART II-OTHER INFORMATION ITEM 6 -EXHIBITS 26 SIGNATURES 27 EXHIBIT INDEX 28 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements Stewardship Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) June 30, December 31, Assets Cash and due from banks $ $ Other interest-earning assets Cash and cash equivalents Securities available for sale Securities held to maturity; estimated fair value of $43,698,000 (2011) and $47,316,000 (2010) FHLB-NY stock, at cost Loans, net of allowance for loan losses of $11,230,000 (2011) and $8,490,000 (2010) Mortgage loans held for sale - Premises and equipment, net Accrued interest receivable Other real estate owned Bank owned life insurance Other assets Total assets $ $ Liabilities and stockholders' equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank of New York Advances Subordinated debentures Securities sold under agreements to repurchase Accrued interest payable Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity Preferred stock, no par value; 2,500,000 shares authorized; 10,000 shares issued and outstanding at June 30, 2011 and December 31, 2010 Liquidation preference of $10,000,000 Common stock, no par value; 10,000,000 shares authorized; 5,850,558 and 5,847,844 shares issued: 5,850,558 and 5,846,927 shares outstanding at June 30, 2011 and December 31, 2010, respectively Treasury stock, 917 shares outstanding at December 31, 2010 - ) Retained earnings Accumulated other comprehensive income (loss), net ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. 1 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income: Loans $ Securities held to maturity Taxable Non-taxable Securities available for sale Taxable Non-taxable FHLB dividends Other interest-earning assets Total interest income Interest expense: Deposits Borrowed money Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges Bank owned life insurance Gain on sales of mortgage loans Gain on calls and sales of securities Other Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy, net Equipment Data processing FDIC insurance premium Charitable contributions ) Other Total noninterest expenses Income (loss) before income tax expense (benefit) ) ) Income tax expense (benefit) ) ) Net income (loss) ) ) Dividends on preferred stock and accretion Net income (loss) available to common stockholders $ $ ) $ $ ) Basic earnings (loss) per common share $ $ ) $ $ ) Diluted earnings (loss) per common share $ $ ) $ $ ) Weighted average number of common shares outstanding Weighted average number of diluted common shares outstanding See notes to unaudited consolidated financial statements. 2 Index Stewardship Financial Corporation and Subsidiary Consolidated Statement of Changes in Stockholders' Equity (Unaudited) Six Months Ended June 30, 2011 Accumulated Other Comprehensive Income Preferred Common Stock Retained Treasury (Loss) Stock Shares Amount Earnings Stock Net Total Balance December 31, 2010 $ ) $ ) $ Cash dividends paid on common stock - - - ) - - ) Payment of discount on dividend reinvestment plan - - ) - - - ) Cash dividends accrued on preferred stock - - - ) - - ) Common stock issued under stock plans - - - Stock option compensation expense - Accretion of discount on preferred stock - - ) - - Amortization of issuance costs - - ) - - Comprehensive income: Net income - Change in unrealized holding gains on securities available for sale arising during the period (net of taxes of $819,000) - Reclassification adjustment for gains in net income (net of taxes of $8,000) - ) ) Change in fair value of interest rate swap (net of taxes of $23,000) - ) ) Total comprehensive income Balance June 30, 2011 $ $ $ $
